DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US PGPUB US 2015/0207749 A1), in view of Cook et al. (US Patent No. US 9,535,763 B1), in further view of Langer et al. (US PGPUB US 2017/0315836 A1).

Cao and Cook were cited in the previous Office Action.

Regarding claim 1, Cao teaches a method comprising: 
modifying a portion of a currently executing compiled streams application according to a request to modify a configuration of the portion, wherein the portion is executing on an executing processing element, computing a current composite load on a resource used by the executing processing element (Abstract: A streams manager monitors performance of a streaming application and receives a notification when a trigger in an operator fires. In response to a trigger firing, the streams manager determines an appropriate action i.e., portion modified); ¶ [0068]: The streams manager 360 includes a performance monitor 510, a trigger monitor 540, and a cloud resource request mechanism 550. The stream performance monitor 510 includes one or more performance thresholds 520 and one or more historical logs 530. Performance thresholds 520 can include static thresholds, such as percentage used of current capacity, and can also include any suitable heuristic for measuring performance of a streaming application as a whole or for measuring performance of one or more operators in a streaming application; ¶ [0071]: The cloud resource request can be formatted in any suitable way. A simple example will illustrate one suitable way for formatting a cloud resource request. Let's assume a trigger in Operator A fires. The trigger monitor 540 detects the trigger in Operator A has fired, and in response, the trigger monitor 540 determines a corresponding action to perform based on the trigger… Let's assume the trigger that fired in Operator A indicates 2 more CPUs are needed for Operator A. In response, the streams manager formulates a cloud resource request 560 that specifies two additional CPUs for Operator A as the requested resources 570. The cloud resource request mechanism 550 then submits the cloud resource request to the resource request interface 420 on the cloud manager 350. In response, the cloud manager 350 provisions two additional CPUs to the virtual machine running Operator A, thereby improving the performance of the streaming application that includes Operator A.).

While Cao discusses monitoring load to determine whether to trigger request for additional resources including live migration of operators to other virtual machines/processing elements (See at least ¶ [0075]), Cao does not expressly disclose wherein the modifying comprises: 
predicting  a composite load on a first candidate resource selected from a set of candidate resources, the predicted composite load including a sum of the current composite load and a projected load on the first candidate resource by the executing processing element; 
generating, based on the predicted composite load, a configuration modification based on a predicted throughput improvement resulting from migrating the processing element to the first candidate resource; and 
migrating the processing element to the first candidate resource, migration of the processing element to the first candidate resource resulting in a throughput improvement.

However, Cook teaches predicting  a composite load on a first candidate resource selected from a set of candidate resources (Col. 6, lines 45-51: workload process 10 may dynamically group and un-group, by a computing device, processing operators and processing elements used by a streaming application. A distributed processing elements utilization of resources may be monitored  to identify candidate operators and candidate processing elements for at least one of parallelization and fusion (i.e., request to modify); Col. 13, line 1 through Col. 15, line 10: a distributed processing elements utilization of resources may be monitored 302 by workload process 10 to identify candidate operators and candidate processing elements (i.e., set of candidate resources) for at least one of parallelization and fusion. For example, workload process 10 may monitor 302 per operator statistics regardless of the number of operators in a processing element (e.g., container). Workload process 10 may monitor processing element statistics. Monitoring 302 may enable workload process 10 to see inside the processing element and make an informed decision as to which processing elements may benefit from fusion/parallelization/movement… workload process 10 may allow movement (e.g., via fusion/parallelization) of processes and/or parts of processes…For example, how does workload process 10 know when to change the workload? Workload process 10 may trigger on events, be it resource manager, metrics, system crash, etc. How does workload process 10 know the new optimal workload? Workload process 10 may score each possible graph transform, doing its best to estimate (i.e., predict) resource utilization and tuple flow rates and trying to maximize both based on historical data… In some implementations, workload process 10 may obtain this information by looking at the per operator statistics, and if monitoring 302 identifies 306 a processing element exceeding its upper predetermined profile box threshold (e.g., 1 core, 2 GB memory), workload process 10 may iteratively determine whether the processing element may be split 312 and fused to other parts of the system (e.g., other operators and/or processing elements) to make more sense by grouping 300 parts of the processing element (e.g., the operators contained within the processing element) to another processing element(s) that may be identified 308 as using less than a lower predetermined profile box threshold of a core (e.g., 50% of one core)); 
generating, based on the predicted composite load, a configuration modification based on a predicted throughput improvement resulting from migrating the processing element to the first candidate resource (Col. 13, line 61 through Col. 14, line 5: workload 
migrating the processing element to the first candidate resource, migration of the processing element to the first candidate resource resulting in a throughput improvement (Abstract: identify candidate operators and candidate processing elements for at least one of parallelization; Col. 13, line 63 through Col. 14, line 5: In some cases, e.g., due to the network topology, workload process 10 may detect sub-optimal throughput. In the example, workload process 10 may group/un-group 300 operators and/or processing elements identified as candidates responsive to the monitoring by changing (during runtime) placement (i.e., migration) of operators or fusion based on statistics about network performance. For instance, if a specific operator also has network issues, workload process 10 may implement parallelization to allow the operator more access to throughput than any one system may provide; Col. 16, lines 12-18: workload process 10 may ask the resource manager for another system to alleviate the congestion. Referring at least to 800(8), an example resource manager event of request new host is shown. In the example, the problem is solved.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cook with the teachings of Cao to 

While Cook teaches estimating placement of an operator of a particular resource utilization to a candidate using less than 50% of one core as noted above, Cao and Cook do not expressly teach the predicted composite load including a sum of the current composite load and a projected load on the first candidate resource by the executing processing element.

However, Langer teaches the predicted composite load including a sum of the current composite load and a projected load on the first candidate resource by the executing processing element (¶ [0031] In one implementation, an estimated load imposed on the target computing unit that is attributed to monitoring the target virtual machine may be taken into account. In this regard, the method may further comprise identifying the load imposed on the target computing unit under the current allocation (hereinafter denoted as "current load") and determining an estimated load imposed on the target computing unit attributed to monitoring the target virtual machine (hereinafter denoted as "estimated load"). The enhanced allocation may then be determined in a manner that reduces the load imposed on the target computing unit to such an extent that the sum of the current load and the estimated load do not exceed a load limit; ¶ [0032] In some cases, it may turn out that migrating the one or more virtual machines is not even necessary because a manageable load limit (defined as above) will not be exceeded when monitoring the target virtual machine is actually performed. To this end, monitoring the target virtual machine may be performed without migration of any virtual machine if the sum of the current load and the estimated load does not exceed the load limit. Among the above steps (b) to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Langer with the teachings of Cao and Cook to account for the current load of the candidate host and the load that requires migration. The modification would have been motivated by the desire that there is no risk of an overload arising from the extra load attributed to performing the monitoring itself.

Regarding claim 2, Cao teaches wherein the request specifies the processing element (¶ [0071]: the streams manager formulates a cloud resource request 560 that specifies two additional CPUs (i.e., processing elements) for Operator A as the requested resources 570.).

Regarding claim 9, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale set forth above.

Regarding claim 10, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale set forth above.

Regarding claim 17, Cao teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (¶ [0046]: Computer system/server 110 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 110 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.).

Regarding claim 18, Cao teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (¶ [0046]: Computer system/server 110 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 110 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked 

Regarding claim 19, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale set forth above. Further, the additional limitations of “one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories” are taught by Cao’s ¶ [0065]: These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks.

Regarding claim 20, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale set forth above.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Cook, and Langer, as applied to claim 1, in further view of Hussain et al. (US Patent No. 10,684,840 B1).

Regarding claim 3, Cao teaches the triggering of requests but neither Cao, Cook, nor Langer expressly disclose wherein the request comprises a load metric and a threshold corresponding to the load metric.

	However, Hussain teaches wherein the request comprises a load metric and a threshold corresponding to the load metric (Claim 1: a request indicating a software package, requesting installation associated with the software package, and indicating one or more operating constraints associated with the software package, the one or more operating constraints relating to at least one of a processor usage threshold, a memory usage threshold, or an input/output usage threshold).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussain with the teachings of Cao, Cook, and Langer to further describe data comprised in the request. The modification would have been motivated by the desire of ensuring applications do not exceed certain usage thresholds. See at least Hussain’s Col. 3, lines 45-55. 

Regarding claim 4, Hussain teaches wherein the request comprises a set of load metrics and a threshold corresponding to each load metric in the set of load metrics (Claim 1: a request indicating a software package, requesting installation associated with the software package, and indicating one or more operating constraints associated with the software package, the one or more operating constraints relating to at least one of a processor usage threshold, a memory usage threshold, or an input/output usage threshold; Col. 5, lines 49-55: For example, 

Regarding claim 11, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale set forth above.

Regarding claim 12, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale set forth above.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Cook, Langer, and Hussain, as applied to claim 4, in further view of Tumbde et al. (US PGPUB US 2013/0097321 A1).

Regarding claim 5, Cao teaches wherein computing the composite load on the resource comprises: 
measuring, according to each load metric, a load usage percentage (¶ [0080]: Operator A increases until CPU utilization exceeds 80%).

Cao, Cook, Langer, and Hussain does not expressly disclose classifying, according to the threshold, the load usage percentage to one of an overloaded state and an acceptably loaded state; 
classifying, responsive to any load usage percentage being classified to the overloaded state, the composite load to the overloaded state; and 
classifying, responsive to all load usage percentage being classified to the acceptably loaded state, the composite load to the acceptably loaded state.

However, Tumbde teaches classifying, according to the threshold, the load usage percentage to one of an overloaded state and an acceptably loaded state, classifying, responsive to any load usage percentage being classified to the overloaded state, the composite load to the overloaded state, and classifying, responsive to all load usage percentage being classified to the acceptably loaded state, the composite load to the acceptably loaded state (Fig. 5, Normal Operation Band, Overload Pool, Underload Pool; ¶ [0050] As shown in FIG. 5, the ranking module 306 is further configured to assign some of the plurality of resource units into an overload pool 502 and an underload pool 504 based on the determined load deviance for the resource unit. In one example, the load deviance 412 LoadDeviance.sub.u calculated in FIG. 4(a) may be used by the ranking module 306. In this example, the resource units that are selected into the overload pool 502 and underload pool 504 may be determined as follows; ¶ [0062]: Beginning at block 702, a plurality of multi-dimensional load metrics are received from a plurality of resource units in the distributed system. The plurality of multi-dimensional load metrics may include at least one of latency, query length, disk usage, processing unit usage, memory usage, input/output unit usage, network usage, and any combination thereof, each representing one dimension of load metrics. As described above, this may be performed by the sensing module 302 of the dynamic load controller 204. At block 802, processing may continue where a load mean and a load variance of the distributed system are calculated based on the received plurality of multi-dimensional load metrics. At block 804, a normal operation band is determined based on the calculated load mean and load variance. At 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tumbde with the teachings of Cao, Cook, Langer, and Hussain to classify resource utilization metrics. The modification would have been motivated by the desire of classifying resource units based on load metrics for load balancing of work in a distributed system.

Regarding claim 6, Cao teaches wherein computing the composite load on the resource comprises: 
measuring, according to each load metric, a corresponding load usage percentage (¶ [0068]: percentage used of current capacity).
 
In addition, Tumbde teaches computing the composite load as the weighted average of the set of load usage percentages (¶ [0049]: the ranking module 306 is operatively coupled to 

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale set forth above.

Regarding claim 14, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale set forth above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Cook, and Langer, as applied to claim 1, in further view of Hsu et al. (US Patent No. 9,529,634 B1).

Regarding claim 7, Cao teaches wherein the request comprises a set of load metrics (¶ [0068]: Performance thresholds 520 may include different thresholds and metrics at the streams level, at the operator level, at the level of a group of operators, and/or at the level of the overall , but neither Cao, Cook, nor Langer expressly teach an upper threshold corresponding to each load metric in the set of load metrics, and a lower threshold corresponding to each load metric in the set of load metrics.

	However, Hsu teaches an upper threshold corresponding to each load metric in the set of load metrics, and a lower threshold corresponding to each load metric in the set of load metrics (Col. 35, line 64 through Col. 36 line 11: A request communication can include or otherwise indicate a constraint (e.g., specification of, or upper or lower threshold), such as a constraint on a resource specification or identification, resource or access location, access time period, access type and/or value of an access right.).

	It would have been obvious to one of ordinary skill in the art before the effective of the invention to combine the teachings of Hsu with the teachings of Cao, Cook, and Langer to have the request include additional information regarding the thresholds. The modification would have been motivated by the desire of performing efficient load balancing.

Regarding claim 15, it is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale set forth above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Cook, Langer, and Hsu as applied to claim 7, in further view of Tumbde et al. (US PGPUB US 2013/0097321 A1) and Jiang et al. (US PGPUB US 2015/0271045 A1).

Regarding claim 8, Cao, Cook, Langer, and Hsu do not expressly teach wherein computing the composite load on the resource comprises: 
measuring, according to each load metric, a load usage percentage; 
classifying, according to the threshold, the load usage percentage to one of an overloaded state, an acceptably loaded state, and an underloaded state;
classifying, responsive to all load usage percentages being classified to the underloaded state, the composite load to the underloaded state;
classifying, responsive to any load usage percentage being classified to the overloaded state, the composite load to the overloaded state; and
classifying, responsive to at least one load usage percentage being classified to the acceptably loaded state and no load usage percentage being classified to the overloaded state, the composite load to the acceptably loaded state.

However, Tumbde teaches measuring, according to each load metric, a load usage percentage (¶ [0036]: the computation module 304 is operatively coupled to the sensing module 302. The computation module 304 is configured to compute a load deviance for each resource unit based on a global statistical load model and the received plurality of multi-dimensional load metrics. Various global statistical load models based on different statistical moments, such as but not limited to mean, variance, median, percentile, etc.,); 
classifying, according to the threshold, the load usage percentage to one of an overloaded state, an acceptably loaded state, and an underloaded state (¶ [0062]: At block 804, a normal operation band is determined based on the calculated load mean and load ; 
classifying, responsive to all load usage percentages being classified to the underloaded state, the composite load to the underloaded state (¶ [0039]: Similarly, MEAN.sub.F-c.sub.1VAR.sub.F is the lower bound of the band. Any resource units that have a particular load metric below the lower bound have low load value (underload).); 
classifying, responsive to any load usage percentage being classified to the overloaded state, the composite load to the overloaded state (¶ [0039]: MEAN.sub.F+c.sub.1VAR.sub.F is the upper bound of the band. Any resource units that have a particular load metric above the upper bound have high load value (overload).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tumbde with the teachings of Cao, Cook, Langer, and Hsu to classify resource utilization metrics. The modification would have been motivated by the desire of classifying resource units based on load metrics for load balancing of work in a distributed system.

Cao, Cook, Langer, Hsu, and Tumbde do not specifically teach classifying, responsive to at least one load usage percentage being classified to the acceptably loaded state and no load usage percentage being classified to the overloaded state, the composite load to the acceptably loaded state.

 classifying, responsive to at least one load usage percentage being classified to the acceptably loaded state and no load usage percentage being classified to the overloaded state, the composite load to the acceptably loaded state (Claim 4: when the load deviation percentage of the NE does not exceed the load percentage threshold, indicating a normal performance state of the NE.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang with the teachings of Cao, Cook, Langer, Hsu, and Tumbde to evaluate a load percentage of an element and determine that the load is stable. The modification would have been motivated by the desire of resolving load imbalance in distributed system thereby providing reliability and stability. (See at least Abstract).

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale set forth above.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195